DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          NICOLE MURPHY,
                             Appellant,

                                     v.

BANK OF AMERICA CORPORATION, a Delaware corporation; MAXINE
 POTTER, an individual; TROY STRATOS, an individual; RICHARD
      HACK, an individual; and LESLIE ZIGEL, an individual,
                            Appellees.

                              No. 4D17-1512

                              [April 26, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. 11-10614 (25).

  Scott A. Weires of Murdoch, Weires, Neuman, Boca Raton, for
appellant.

   Sara F. Holladay-Tobias and Emily Rottmann of McGuireWoods LLP,
Jacksonville, for appellee Bank of America Corporation.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.